DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 12-15, 20, 24, 26, 30, 32, 37-38, 42, 49, 59 and 61 are objected to because of the following informalities:  
Claim 2 recites “wherein at least one infrared imaging sensor” it seems like it should be -wherein the at least one infrared imaging sensor-.
Claim 12 recites “that that” it should be -that-.
Claim 13 recites “if when there is a brick fallout” it seems like it should be -when there is a brick fallout-.
Claim 14 recites “based on temperature data of obtained from” it seems like it should be -based on temperature date obtained from-.
Claim 15 recites “a water supply system fluidly coupled with the water supply” it seems like it should be -a water supply system fluidly coupled with the water source-.
Claim 20 recites “determine a spraying protocol for the specific hotspot based at least one of” it seems like it should be -determine a spraying protocol for the specific hotspot based on at least one of-.
Claim 24 recites “and at least one nozzle sprays” it seems like it should be -and the at least one nozzle sprays-.
Claim 24 recites “and top portion of the defined area” it seems like it should be -and the top portion of the defined area-.
Claim 26 recites “wherein at least one nozzle” it seems like it should be -wherein the at least one nozzle-.
Claim 30 recites “from at least one nozzle” it seems like it should be -from the at least one nozzle-.
Claim 32 recites “is configured to continuing the cooling” it seems like it should be -is configured to continue the cooling-.
Claim 37 recites “determine the one or more first pixels as being on or more hotspots” it seems like it should be -determine the one or more first pixels as being one or more hotspots-.
Claim 38 recites “The system of claim 7”, the examiner is unsure if this was meant to be 37 or maybe even 1, although the claim is fine as it is now.
Claim 42 recites “to identify an hotspot”, throughout the rest of the claims “a hotspot” is used, to maintain consistency throughout the claims -to identify a hotspot- is suggested.
Claim 49 recites “at least baseline one infrared image” in lines 3 and 9, it should be -at least one baseline infrared image-.
Claim 59 recites “configured to a reference a” it seems like it should be -configured to reference a-.
Claim 61 recites “the imaging analysis computer is configured receive input of parameters” it seems like it should be -the imaging analysis computer is configured to receive input parameters-.
Appropriate correction is required.

Claim Interpretation
Throughout the claims whenever the imaging analysis computer is “configured to”, or similar language, execute a command, for example “obtain...” “determine...”, “generate...”, “identify...” or the like, this limitation is merely functional language and the prior art only needs to teach a computer which has the ability to perform such a function.  In such a situation in order to find prior art the examiner merely needs to show the prior art is capable of such intended use, for example if the claim requires the computer is configured to “determine whether the temperature for each pixel in the at least one subsequent infrared image is within the acceptable temperature range” it would only be necessary to show the computer can determine whether any temperature for any pixel in any infrared image is within any acceptable temperature range.  However in the interest of compact prosecution, the examiner will meet claim limitations without taking into account “intended use” unless otherwise noted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 28, 37, 43 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 28 recite the limitation "the tyre gap surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites “identify a temperature for each pixel in the field of view between the at least one baseline infrared image and the at least one subsequent infrared image”, it is unclear how a temperature for each pixel can be identified between two images, it seems like it should be -identify a variable difference in temperature...- so it better matches with the subsequent limitations in the claim.
Claim 43 recites the limitation "the water spray" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 50 recites the limitation "the comparison" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination the examiner is taking claim 50 to be dependent from claim 49 so “the comparison” will have contextual meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 14, 36-38, 42-44, 49-54, 58, 60-67 are rejected under 35 U.S.C. 103 as being unpatentable over Kullertz et al (US Patent No. 10,030,909) in view of Israelson (US PG Pub. No. 2017/0094228).
Regarding claim 1:
	Kullertz discloses a system for detecting a hotspot (PH) on a rotary kiln (1), comprising: at least one infrared imaging sensor (313 and 314); and an imaging analysis computer (32) operably coupled with the at least one infrared imaging sensor, wherein the imaging analysis computer is configured to: obtain at least one baseline infrared image of a fixed field of view (S1) of the rotary kiln (initial image taken when finding T1) ; analyze the temperature in the fixed field of view of the at least one baseline infrared image; determine an acceptable temperature range (ST) for the temperature (T1) in the fixed field of view; obtain at least one subsequent infrared image (image that is taken when taking the temperature T2 or for example when repeating the process and taking T1 again) of the fixed field of view of the rotary kiln; determine the temperature in the fixed field of view of the at least one subsequent infrared image; and generate an alert or cooling protocol when the temperature is outside of the acceptable temperature range in the fixed field of view (see at least column 11, lines 8-14).
	Kullertz fails to disclose analyzing all the pixels and temperatures within the fixed field of view for the baseline and subsequent images, determine whether the temperature in the at least one subsequent infrared image is within the acceptable temperature range; when the temperature is within the acceptable range, mark the pixel as normal; when the temperature is greater than the acceptable range, mark the pixel as abnormal and generate the alert or cooling when two or more adjacent pixels are marked as abnormal.
	Israelson teaches a system for detecting a hotspot similar to Kullertz including obtaining at least one baseline infrared image  of a fixed field of view (see paragraphs 49-50 where an infrared sensor, 105a-b, captures an image including many pixels of a region of interest or fixed position) analyzing all the pixels and temperatures within the fixed field of view for the baseline (see paragraph 50 where the temperature of each pixel is taken and a temperature map is created) and subsequent images (this process is repeated, see at least paragraph 71 where the process is performed over time), determine whether the temperature in the at least one subsequent infrared image is within the acceptable temperature range (see paragraph 50 where the temperature is found to be within a “normal range”); when the temperature is within the acceptable range, mark the pixel as normal (see paragraph 50 where the temperature is found to be within a “normal range”); when the temperature is greater than the acceptable range, mark the pixel as abnormal (see paragraph 50 where the temperature is found to be “abnormal”) and generate the alert (see paragraph 51) or cooling when two or more adjacent pixels (see claim 1 where adjacent abnormal pixels are used to identify an abnormal region and paragraph 51 wherein the alert is sent out upon the determination of an abnormal region) are marked as abnormal.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kullertz with the teachings of Israelson to include measuring each pixel in the image in order to provide for a temperature map to better assess the cooling needs of each specific area of the kiln.

Regarding claim 6:
	Kullertz modified above discloses the imaging analysis computer is configured to: identify a discrete area on a surface of the kiln in the fixed field of view; and monitor the discrete area when it passes through the fixed field of view as the kiln rotates (see column 13, lines 30-32 where a discrete area is monitored).

Regarding claim 7:	Kullertz modified above discloses wherein the imaging analysis computer is configured to: identify a plurality of discrete areas on a surface of the kiln in the fixed field of view that each have a temperature profile; define a temperature fingerprint with a collection of the plurality of discrete areas; and monitor the plurality of discreate areas of the temperature fingerprint as each passes through the fixed field of view as the kiln rotates (see column 13, lines 30-32 where the fixed field of view is monitored as the kiln rotates and each discrete area is within the fixed field of view as such each discrete area is monitored as well and see Israelson paragraph 50 as modified above where a temperature map is created from each pixel and the maps can be considered the discrete areas).

Regarding claim 8:
	Kullertz modified above discloses wherein the imaging analysis computer is configured to: identify a first discrete area on the surface of the kiln in the at least one baseline infrared image of a fixed field of view of the rotary kiln; and identify the first discrete area on the surface of the kiln in the at least one subsequent infrared image of the fixed field of view of the rotary kiln (see column 13, lines 30-32 where the same area is measured in the next rotation).

Regarding claim 9:	Kullertz modified above discloses wherein the imaging analysis computer is configured to: compare the first discrete area from the at least one baseline infrared image to the first discrete area from the at least one subsequent infrared image; and determine differences in temperature for each pixel of the first discrete area from the at least one baseline infrared image to the at least one subsequent infrared image (DT1-U).

Regarding claim 10:
	Kullertz modified above discloses wherein the imaging analysis computer is configured to: determine whether the first discrete area has a temperature difference greater than an allowable temperature difference (see claim 1 addressed above); and identify the first discrete area as a hotspot when the temperature difference is greater than an allowable temperature difference (see at least column 14, lines 3-11).

Regarding claim 14:
	Kullertz modified above discloses a cooling system (31) operably coupled with the imaging analysis computer, wherein the imaging analysis computer includes computer executable instructions for controlling the cooling system based on temperature data obtained from the at least one infrared imaging sensor (see at least column 14, lines 3-13).

Regarding claim 36:
	Kullertz modified above discloses the imaging analysis computer is configured to: determine a temperature of a discrete location of the rotary kiln in real time; determine whether the temperature is greater than a threshold temperature in real time; and generate an alert or cooling protocol in real time when the temperature is greater than the threshold temperature (see claims 9-10 addressed above where all the determining is done in real time).

Regarding claim 37:
	Kullertz modified above discloses the imaging analysis computer is configured to: analyze all pixels in the fixed field of view for changes from the at least one baseline infrared image of a defined region of the kiln to at least one subsequent infrared image having the defined region of the kiln (DT1-U and see Israelson modified above paragraph 71 where the image/subsequent image is compared with historical images/baseline images); identify a variable difference in temperature (DT1-U) for each pixel in the field of view between the at least one baseline infrared image and the at least one subsequent infrared image; identify one or more first pixels in the at least one subsequent infrared image having a first variable difference in temperature that is greater than an allowable variable difference in temperature for the one or more first pixels in the at least one subsequent infrared image compared to an allowable variable difference in temperature for the one or more first pixels in the at least one baseline infrared image (see column 13, lines 37-41 where DT1-U is used to control the cooling system); determine the one or more first pixels as being one or more hotspots based on the first variable difference in temperature of the one or more first pixels being greater than the allowable variable difference in temperature of the one or more first pixels in the fixed field of view; and generate an alert or cooling protocol that identifies a hotspot being present in the fixed field of view (see claim 1 addressed above where if a temperature is greater than allowable an alert and cooling protocol are initiated).

Regarding claim 38:
	Kullertz modified above discloses wherein the imaging analysis computer is configured to provide transmit the alert to a remote device (see column 8, lines 24-38).

Regarding claim 42:
	Kullertz modified above discloses wherein the imaging analysis computer is configured to: associate adjacent first pixels to identify an hotspot region (see claim 1 addressed above); determine a size of the hotspot region (see claim 1 of Israelson as modified above); and generate a hotspot region size report that identifies the size of the hotspot region based on the associated adjacent first pixels (See claim 1 of Israelson as modified above where the alert is generated based on a size of the region).

Regarding claim 43:
	Kullertz modified above discloses the imaging analysis computer is configured to perform at least one of the following: obtain the thermal data for the one or more surfaces in the fixed field of view and compute with the thermal data for the one or more surfaces in the fixed field of view during the analysis of the pixels in the fixed field of view (see claim 1 addressed above).

Regarding claim 44:
	Kullertz modified above discloses the imaging analysis computer is configured to obtain the at least one baseline infrared image by: acquiring a series of infrared images of the fixed field of view (baseline and at least first subsequent images); analyzing pixel data of each infrared image of the series to determine a pixel temperature for each pixel for each infrared image (See claim 1 addressed above); determining a range of pixel temperatures for each pixel without a hotspot being present in the fixed field of view across the series of infrared images of the fixed field of view (see at least Israelson modified above paragraph 50 where each pixel could be in the normal range); and setting the allowable variable difference in temperature to include the determined range of pixel temperatures for each pixel without a hotspot (see Israelson paragraphs 71-3).

Regarding claim 49:
	Kullertz modified above discloses wherein the imaging analysis computer is configured to: obtain the at least one baseline infrared image of the fixed field of view of a specific rotational position of the rotary kiln such that a specific region of the rotary kiln is imaged by a plurality of specific pixels (where S1 is in a specific rotational position); obtain the at least one subsequent infrared image of the fixed field of view of the specific rotational position of the rotary kiln such that the specific region of the rotary kiln is imaged by the plurality of specific pixels; and compare the at least one baseline infrared image and the at least one subsequent infrared image so as to compare the specific region of the rotary kiln by the plurality of specific pixels (see column 13, lines 26-32).

Regarding claim 50:
	Kullertz modified above discloses wherein each rotational position of the rotary kiln is imaged as it rotates, and the comparison is made with each rotational position in the at least one baseline image and the at least one subsequent image (see column 13, lines 26-32).

Regarding claim 51:
	Kullertz modified above discloses wherein a first baseline image of a specific region of the rotary kiln is obtained at least one revolution prior to a first subsequent image of the specific region (see column 13, lines 26-32).

Regarding claim 52:
	Kullertz modified above teaches wherein the specific region includes a specific set of pixels in the first baseline image and the first subsequent image (see at least paragraph 50 of Israelson modified above).

Regarding claim 53:
	Kullertz modified above discloses wherein the at least one baseline image is not compared to a subsequent image of a different region of the rotary kiln (See column 13, lines 16-32 where the baseline image is compared only with a setpoint temperature and a subsequent image of the same region).

Regarding claim 54:
	Kullertz modified above discloses wherein a physical feature of the rotary kiln is identified, wherein the imaging analysis computer is configured to track the physical feature as it rotates (see column 4, lines 50-52).

Regarding claim 58:
	Kullertz modified above discloses wherein the imaging analysis computer is configured to identify a plurality of reference points on the surface of the rotary kiln and track the plurality of reference points as the rotary kiln rotates (see column 4, lines 50-52 where markings, a plurality of references points, are used).

Regarding claim 60:
	Kullertz modified above discloses tracking rotation of the rotary kiln by tracking at least one of the reference points (see column 4, lines 50-52).

Regarding claims 61 and 62:
	Kullertz modified above discloses the imaging analysis computer is configured receive input of parameters of the rotary kiln, wherein the parameters include at least a measurement of a diameter of the rotary kiln and at least a rotational velocity of the rotary kiln (see column 4, lines 50-57 where the rotational speed is measured based on markings, which can only be determined from the markings if the diameter is known).

Regarding claim 63:
	Kullertz modified above discloses wherein the imaging analysis computer is configured to use the parameters in calculations for temperature profile measurements (see column 4, lines 50-61).

Regarding claim 64:	Kullertz modified above discloses wherein the imaging analysis computer is configured to use the parameters in calculating a rotational velocity of the rotary kiln (See column 4, lines 50-57 and note above that the radius is required to calculate the rotational velocity and thus must inherently be used by the computer to calculate it with the velocity supplied by the microcontroller sensors).

Regarding claim 65:	Kullertz modified above discloses generating a 2D model of the rotary kiln based on the parameters of the rotary kiln (See paragraph 79 of Israelson as modified above where a 2D array can be made from the temperature map).

Regarding claim 66:
	Kullertz modified above discloses generating a 3D model of the rotary kiln based on wrapping the 2D model around a cylinder having the parameters of the rotary kiln (see paragraphs 24 and 28 of Israelson as modified above where a 360° coverage can be setup using multiple images and the images can be stitched together to form one cohesive image).

Regarding claim 67:
	Kullertz modified above discloses wherein the 3D model provides the at least one baseline infrared image (the baseline image can be one of the stitched images described above).



Claims 2-3 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kullertz in view of Israelson as applied to claim 1 above, and further in view of Monni (US Patent No. 4,973,245).
Regarding claim 2:
	Kullertz modified above discloses all of the above except at least one infrared imaging sensor is directed at a tyre assembly of the kiln.
	Monni teaches cooling a rotary kiln (1) similar to Kullertz including directing a cooling spray (from 9 and 10) at a tyre assembly (7 and 8) of the kiln.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kullertz with the teachings of Monni to include having the cooling spray directed at the tyre in order to cool the furnace support tyre as well as the shell as these portions are subject to high temperatures as well.  The examiner notes that Kullertz discloses finding hot spots on the kiln surface where the cooling spray is being directed and thus as modified would find hot spots on the tyre assembly where the cooling spray is now being directed after modification with Monni and thus the infrared imaging sensors of Kullertz would be directed at the tyre assmebly. 

Regarding claim 3:
	Kullertz modified above discloses wherein the at least one infrared imaging sensor is directed to a surface of a tyre block of the tyre assembly (see Monni as modified above where the tyre assembly includes at least a block (7) which as modified above would have the sensor directed at it).

Regarding claim 39:
	Kullertz modified above discloses wherein the imaging analysis computer is configured to monitor the fixed field of view to detect a hotspot under a tyre assembly of the rotary kiln (the examiner notes that this limitation is an “intended use” limitation and that as modified above the imaging analysis computer is configured to monitor the fixed field of view to detect a hotspot on a tyre assembly and thus would be capable to “monitor the fixed field of view to detect a hotspot under a tyre assembly of the rotary kiln”).

Regarding claim 40:
	Kullertz modified above discloses wherein the imaging analysis computer is configured to: identify a surface region in the fixed field of view that is a surface of a tyre assembly (see claim 2 addressed above), the surface region having a surface temperature for each pixel (inherent to the detection means of Kullertz as modified above); and identify a hotspot region of the kiln under the tyre assembly in the fixed field of view that is a hotspot by having a variable difference in temperature for each pixel that is greater than the allowable variable difference in temperature for the surface region from the at least one baseline infrared image to the at least one subsequent infrared image (see claim 37 addressed above).

Regarding claim 41:
	Kullertz modified above discloses wherein the imaging analysis computer is configured to: determine the surface region in the fixed field of view in the at least one baseline infrared image as being devoid of a hotspot, the surface region having the allowable variable difference in temperature for each pixel; and determine the hotspot region in the fixed field of view in the at least one subsequent infrared image as having a hotspot, the hotspot region having the first variable difference in temperature that is greater than the allowable variable difference in temperature for each pixel (see Israelson as modified above paragraph 50 where a first map could be created with normal pixels and a subsequent map could be created with an abnormal region).

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kullertz in view of Israelson as applied to claim 14 above, and further in view of Borch (US Patent No. 2,507,295).
Regarding claim 15:	Kullertz modified above discloses wherein the cooling system includes: a sprayer controller (microcontroller for valves, see column 3, lines 58-66); a water source (inherent); a water supply system (31, 312) fluidly coupled with the water supply; at least one solenoid valve (311) in the water supply system, wherein the solenoid valve is operably coupled with the sprayer controller; and at least one nozzle (312) at an end of a spray line of the water supply system, wherein the at least one solenoid valve controls water sprayed from the at least one nozzle.
	Kullertz modified above fails to disclose a pressurizing pump fluidly coupled with the water source and operably coupled with the sprayer controller, the water supply pressurized by the pressurizing pump.
	Borch teaches a means for cooling a rotary kiln (kiln with shell 1) similar to Kullertz including using a pressurizing pump (7) fluidly coupled with a water source (19) and operably coupled with the cooling portion (16), the water supply pressurized by the pressurizing pump.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kullertz with the teachings of Borch to include a pump in order to ensure a proper operating pressure within the cooling system.

Regarding claim 16:
	Kullertz modified above discloses wherein the `imaging analysis computer is configured to: obtain hotspot data for the kiln; identify at least one hotspot to cool with a cooling water spray; determine a spraying protocol to cool the identified at least one hotspot; implement the spraying protocol to cool the identified at least one hotspot (see column 13, lines 13-49); obtain cooled temperature data for the at least one hotspot; determine whether a cooled temperature of the hotspot is greater than the acceptable range; when the cooled temperature is within the acceptable range, terminate the spraying protocol; and when the cooled temperature is greater than the acceptable range, continue the spraying protocol (see column 14, lines 21-29).

Regarding claim 17:
	Kullertz modified above discloses wherein the hotspot data includes at least one of: a location of the hotspot in the kiln (see claim 1 addressed above); a temperature of the hotspot (see claim 1 addressed above); an area size of the hotspot (abnormal region size, see claim 42 addressed above); a change in temperature from a baseline temperature for the hotspot (DT1-U).

Regarding claim 18:
	Kullertz modified above discloses wherein the hotspot data includes current data compared to historical data (see paragraph 71 of Israelson modified above).

Regarding claim 19:
	Kullertz modified above discloses wherein the historical data includes at least one of: data from at least one prior rotation of the kiln (See at least column 13, lines 30-32).

Regarding claim 20:
	Kullertz modified above discloses wherein imaging analysis computer is configured to: identify a location and hotspot data of a specific hotspot on the kiln (See at least claim 1 addressed above); and determine a spraying protocol for the specific hotspot based at least one of: duration of opening the solenoid valve (see column 13, lines 38-41 where the cooling pulse length and frequency are controlled).

Regarding claim 21:
	Kullertz modified above discloses wherein the spraying protocol for the specific hotspot includes: determining timing of initiation of actuation of solenoid valve relative to the location of the hotspot during rotation of the kiln; determining time period the solenoid valve is opened to spray the cooling water; and determining timing of de-actuation of solenoid valve relative to the location of the hotspot during rotation of the kiln, such that the water spray ceases as the hotspot moves out of range of the sprayer (see column 13, lines 38-42 where the actuation and deactuation of the solenoid valves are controlled according to the spraying protocol).

Claims 22-23, 25 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kullertz in view of Israelson and Borch as applied to claim 15 above, and further in view of JP2005195306A (hereinafter ‘306 attached with machine translation).
Regarding claim 22:
	Kullertz modified above discloses wherein: a first imaging sensor (313) is positioned to have a field of view of a defined area of a surface of the kiln. 
	Kullertz modified above fails to disclose the at least one nozzle is positioned to have a spray region that is outside of the defined area such that vapor from the spray does not pass between the first imaging sensor and the kiln.
	‘306 teaches a method for cooling a rotary kiln (2) by spraying cooling water similar to Kullertz including having the nozzle (13) positioned outside of the defined area that an imaging sensor (12) senses on the kiln.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kullertz with the teachings of ‘306 to include having the sensor be opposite the nozzles so the nozzles will not interrupt the sensors, even is the interruption is only slight.

Regarding claim 23:
	Kullertz modified above discloses the first imaging sensor is on a first side of the kiln and a corresponding first nozzle is on an opposite side of the kiln or vertically above the first imaging sensor (See figure 11 of ‘306).

Regarding claim 25:	Kullertz modified above discloses wherein each nozzle is positioned to spray water onto a defined spray area on the kiln, wherein each infrared imaging sensor is positioned to image the kiln without imaging water vapor of the sprayed water (See figure 11 of ‘306 as modified above).

Regarding claim 30:
	Kullertz modified above discloses wherein the imaging analysis computer is configured to: identify a first hotspot on a surface of the kiln in the fixed field of view; and spray water from the at least one nozzle when the first hotspot passes through a spray region of the at least one nozzle when the first hotspot is outside of the fixed field of view (see figure 11 of ‘306 modified above where the spraying takes place outside the field of view of the imaging sensor).

Regarding claim 31:
	Kullertz modified above discloses wherein the imaging analysis computer is configured to: monitor a temperature profile of the first hotspot before, during, and after the spraying of water thereon (see column 14, lines 3-35 where the temperature is taken throughout the cooling process); determine whether the temperature profile of the first hotspot includes a temperature within an acceptable range; when the temperature is within the acceptable range, the first hotspot is not sprayed during each revolution of the kiln; and when the temperature is greater than the acceptable range, the hotspot is sprayed during each revolution of the kiln (See column 14, lines 3-35).

Regarding claim 32:	Kullertz modified above discloses wherein the imaging analysis computer is configured to continue the cooling the first hotspot with water sprays until the hotspot includes a temperature within the acceptable range (see column 14, lines 3-35).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kullertz in view of Israelson and Borch as applied to claim 15 above, and further in view of JP2001241851A (hereinafter ‘851 - attached with machine translation).
Regarding claim 24:	Kullertz modified above discloses wherein a first imaging sensor (313) is positioned to have a field of view of a defined area of a surface of the kiln and the at least one nozzle sprays onto a top portion of the defined area (see figure 3)
	Kullertz modified above fails to disclose the nozzle sprays onto a top portion of the defined area such that vapor from the spray only passes between the first imaging sensor and a top portion of the defined area.
	‘851 teaches a method for cooling a rotary kiln (10) by spraying cooling water (from 14) similar to Kullertz including having a sensor (T1) sense the temperature of a defined area (area by T1) having a nozzle (14) spray onto a top portion of the defined area (See figure 1) such that vapor from the spray only passes between the first imaging sensor and a top portion of the defined area (see figure 1 where the spray only hits the top portion of the area T1).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kullertz with the teachings of ‘851 to include the spray area being on top of the sensing area so as to reduce the amount of interference caused by the water spraying.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kullertz in view of Israelson and Borch as applied to claim 15 above, and further in view of Monni (US Patent No. 4,973,245).
Regarding claims 26-27:
	See claims 2-3 addressed above.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Kullertz in view of Israelson and Borch as applied to claim 15 above, and further in view of Gronegress (US Patent No. 3,186,699).
Regarding claim 33:	Kullertz modified above discloses all of the above except at least one drive motor that can change direction of water spray from the at least one nozzle.
	Gronegress teaches a cooling spray (5) similar to Kullertz including changing direction of water spray from the nozzle using a drive motor (see column 2, lines 52-56 where the direction is adjusted using a drive motor 8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kullertz with the teachings of Gronegress to have a drive and move the spray nozzles in order to vary the location of the nozzle based on where it will be most effective for the current cooling requirements.

Claims 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Kullertz in view of Israelson as applied to claim 1 above, and further in view of Wixson et al (US Patent No. 3,730,259).
Regarding claims 68-70:
	Kullertz modified above discloses all of the above except the at least one infrared imaging sensor includes a cooled housing, wherein the cooled housing includes a fluid inlet, a fluid outlet, and a fluid conduit between the fluid inlet and the fluid outlet, wherein the fluid inlet is coupled to a cooling fluid source, wherein the cooling fluid is provided by a cooling system configured to cool the cooling fluid.
	Wixson teaches a hotspot detector similar to Kullertz including a temperature sensor (36) includes a cooled housing (56, cooled by 58), wherein the cooled housing includes a fluid inlet (inlet to 58), a fluid outlet (outlet from 58), and a fluid conduit (58) between the fluid inlet and the fluid outlet, wherein the fluid inlet is coupled to a cooling fluid source (see column 3, lines 46-49 where the fluid has a source), wherein the cooling fluid is provided by a cooling system (the source inherently must have a way to cool the fluid since it is recirculated) configured to cool the cooling fluid.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kullertz with the teachings of Wixson to include cooling the temperature sensor/imaging sensor in order to prevent the sensor from overheating and becoming inoperable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein et al (US Patent No. 5,230,617) - furnace shell cooling.
Serbent et al (US Patent No. 4,391,583) - rotary kiln outer shell cooling with water spray.
Tsutsumi et al (US PG Pub. No. 2010/0224028) - rotary kiln outer shell cooling with water spray.
Hornsey (US Patent No. 1,690,820) - rotary kiln outer shell cooling with water spray.
Edison (US Patent No. 939,817) - rotary kiln outer shell cooling with water spray.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762